

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is dated as of
_________________, 2020, and is between Kraton Corporation, a corporation
incorporated under the laws of Delaware (the “Company”), and _________________
(“Indemnitee”).
RECITALS
A. Indemnitee’s service to the Company substantially benefits the Company.
B. Individuals are reluctant to serve as directors or officers of corporations
or in certain other capacities unless they are provided with adequate protection
through insurance or indemnification against the risks of claims and actions
against them arising out of such service.
C. In order to induce Indemnitee to provide services to the Company, the
Company’s certificate of incorporation and bylaws require the Company to
indemnify, and to advance expenses on behalf of, its directors and officers from
and against liabilities and expenses they incur in their capacities as such, as
permitted by applicable law, and such indemnification is not exclusive of any
other rights to indemnification and advancement of expenses.
D.  Indemnitee does not regard the protection currently provided by applicable
law, the Company’s certificate of incorporation and bylaws and any insurance as
adequate under the present circumstances, and Indemnitee may not be willing to
serve as a director or officer without additional protection.
E. This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company’s certificate of incorporation and bylaws, and any
resolutions adopted pursuant thereto, and this Agreement shall not be deemed a
substitute therefor, nor shall this Agreement be deemed to limit, diminish or
abrogate any rights of Indemnitee thereunder. However, to the extent that the
provisions of this Agreement confer on Indemnitee broader rights to
indemnification and advancement of Expenses (as that term is defined below) than
are provided for in the Company’s certificate of incorporation or bylaws, the
provisions of this Agreement shall control.
Now, therefore, in consideration of the premises and the covenants contained
herein, the sufficiency of which consideration is hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
1.Definitions.
(a)“Acquisition Transaction” means any merger, amalgamation, take-over bid,
arrangement, recapitalization, consolidation, liquidation, wind-up, dissolution,
share exchange, tender offer, material sale of assets or similar transaction
between or among the Company and one or more third parties.
(b)“Corporate Status” describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any other Enterprise.
(c) “DGCL” means the General Corporation Law of the State of Delaware, as may be
amended.



--------------------------------------------------------------------------------



(d) “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.
(e)“Expenses” include all reasonable attorneys’ fees or other professional fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 11(d), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
(f)“Independent Counsel” means a law firm that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent (i) the Company or Indemnitee in any matter (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
(g)“Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom, and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, or (iii) the fact that he or she is or was serving at
the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of the Company or any other
Enterprise, in each case whether or not serving in such capacity at the time any
liability or Expense is incurred for which indemnification or advancement of
Expenses can be provided under this Agreement.
(h)Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee, trustee
or agent of the Company which imposes duties on, or involves services by, such
director, officer, employee, trustee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted honestly
and in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.
        -2-

--------------------------------------------------------------------------------



2.Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted honestly and in good faith
and in a manner he or she reasonably believed to be in the best interests of the
Company and, with respect to any criminal Proceeding that is enforced by a
monetary penalty, had no reasonable grounds to believe that his or her conduct
was unlawful. For the avoidance of doubt, the indemnity provide in this Section
2 shall also apply to any liability to Indemnitee for wages to employees
pursuant to the DGCL and any other liabilities arising by operation of statute
and incurred by or imposed upon the Indemnitee in relation to the affairs of the
Company as a result of the Indemnitee’s Corporate Status.
3.Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted honestly and in good faith and in a manner
he or she reasonably believed to be in the best interests of the Company and,
with respect to any criminal Proceeding that is enforced by a monetary penalty,
had no reasonable grounds to believe that his or her conduct was unlawful. No
indemnification for Expenses shall be made under this Section 3 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court of competent jurisdiction (from which no further appeal may
be had) to be liable to the Company, unless and only to the extent that the
court in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such Expenses as the court shall deem proper.
4.Indemnification for Expenses of a Witness. In furtherance and not by way of
limitation of the indemnity rights provided hereunder, the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness, or is made
(or asked) to respond to discovery requests, in any Proceeding to which
Indemnitee is not a party, the Company shall indemnify Indemnitee to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
5.Additional Indemnification.
(a)In furtherance and not in limitation of the above, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.
(b)For purposes of Section 5(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:
        -3-

--------------------------------------------------------------------------------



(i)the fullest extent permitted by any provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and
(ii)the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
6.Exclusions. Notwithstanding any provision in this Agreement to the contrary,
the Company shall not be obligated under this Agreement to make any indemnity in
connection with any Proceeding (or any part of any Proceeding):
(a)for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote or otherwise, except
with respect to any excess beyond the amount paid, subject to any subrogation
rights set forth in Section 14;
(b)initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its stockholders,
directors, officers, employees, agents or other indemnitees, unless (i) the
Company’s board of directors authorized the Proceeding (or the relevant part of
the Proceeding) prior to its initiation, (ii) the Proceeding asserts a claim
against the Company and/or its board of directors to enforce Indemnitee’s rights
under this Agreement, (iii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iv) otherwise authorized in Section 11(d) or (v) otherwise required by
applicable law;
(c)in connection with any claim made against Indemnitee for an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of state statutory law
or common law; or
(d)if prohibited by applicable law.
7.Advances of Expenses. The Company shall advance, to the extent not prohibited
by applicable law, the Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding, and such advancement shall be made as soon as
reasonably practicable, but in any event no later than 30 days, after the
receipt by the Company of a written statement or statements requesting such
advances from time to time (which shall include invoices received by Indemnitee
in connection with such Expenses but, in the case of invoices in connection with
legal services, references to legal work performed or to expenditures made whose
disclosure might put at risk any of Indemnitee’s privileges or protections shall
not be included with the invoice). Advances shall be unsecured and interest free
and made without regard to Indemnitee’s ability to repay such advances.
Indemnitee hereby undertakes to repay any advance to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company. This Section 7 shall not apply to the extent advancement is prohibited
by law and shall not apply to any Proceeding for which indemnity is not
permitted under this Agreement.
8.Procedures for Notification and Defense of Claim.
(a)Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the receipt by Indemnitee of notice
thereof. The failure by Indemnitee to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise than under
        -4-

--------------------------------------------------------------------------------



this Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights.
(b)If, at the time of the receipt of a notice of a Proceeding pursuant to the
terms hereof, the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of the commencement of the
Proceeding to the insurers in accordance with the procedures set forth in the
applicable policies. The Company shall thereafter take all commercially
reasonable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
(c)In the event the Company may be obligated to provide any indemnity to
Indemnitee in connection with a Proceeding, Indemnitee shall have the express
right to retain legal counsel of its choice to represent Indemnitee’s interests
in connection with said Proceeding, and the Company shall advance to Indemnitee
in accordance with the terms of this Agreement the Expenses incurred by
Indemnitee in connection therewith. If the Company and Indemnitee conclude that
it would not create any conflict of interest, Indemnitee may request that the
Company’s legal counsel assume the representation of Indemnitee in connection
with the Proceeding, and the Company shall grant said request and bear all of
the attorneys’ fees and costs of said representation.
(d)Indemnitee shall provide the Company with 10 days’ written notice before
settling a Proceeding (or any part thereof).
(e)The Company shall not settle any Proceeding (or any part thereof) for which
Indemnitee is entitled to indemnification hereunder as it relates to Indemnitee,
without Indemnitee’s prior written consent, which shall not be unreasonably
withheld.
9.Procedures upon Application for Indemnification.
(a)To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the Company’s board of directors that Indemnitee has requested
indemnification.
(b)Upon written request by Indemnitee for indemnification pursuant to Section
9(a), a determination with respect to Indemnitee’s entitlement thereto shall be
made in the specific case by the Company’s board of directors, which
determination shall be delivered to Indemnitee in writing. If Indemnitee is a
director or officer at the time of such determination, such determination shall
be made: (i) by a majority vote of the directors who are not parties to such
Proceeding (“Disinterested Directors”), even though less than a quorum; (ii) by
a committee of directors designated by majority vote of Disinterested Directors,
even though less than a quorum; (iii) if there are no such Disinterested
Directors, or if such Disinterested Directors so direct, by Independent Counsel
in a written opinion; or (iv) by the stockholders of the Company. If the
Company’s board of directors (or a committee thereof) determines that Indemnitee
is not entitled to indemnification, then upon written request by Indemnitee,
Independent Counsel shall make such determination in a written opinion to the
Company’s board of directors, a copy of which shall be delivered to Indemnitee.
If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made promptly, and in any event within 30 days, upon the
receipt of a written request from Indemnitee pursuant to Section 9(a). If
determination whether Indemnitee is entitled to indemnification pursuant to this
Section 9(b) is
        -5-

--------------------------------------------------------------------------------



required, and the Company fails to respond within 30 days to a written request
from Indemnitee seeking such indemnification pursuant to Section 9(a), the
Company shall be deemed to have approved such request. Indemnitee shall
cooperate with the Company’s board of directors or the Independent Counsel
making such determination, as applicable, with respect to Indemnitee’s
entitlement to indemnification, including providing upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) reasonably incurred by Indemnitee in so
cooperating with the Company’s board of directors or the Independent Counsel, as
applicable, shall be borne by the Company, to the extent permitted by applicable
law.
(c)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 9(b), then the Independent
Counsel shall be selected as provided in this Section 9(c). The Independent
Counsel shall be selected by the Company’s board of directors, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. The Indemnitee may, within 10 days after
such written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection must
be made in good faith and may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court has determined that such objection is without merit. If, within 20 days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof and (ii) the final disposition
of the Proceeding, the parties have not agreed upon an Independent Counsel,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Indemnitee to
the selection of Independent Counsel and for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 9(b) hereof. Upon the due commencement of any proceeding pursuant to
Section 11(a) of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
(d)The Company agrees to pay the reasonable fees and expenses of any Independent
Counsel and to fully indemnify such counsel against any and all expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
10.Presumptions and Effect of Certain Proceedings.
(a)[In making a determination with respect to entitlement to indemnification
hereunder, the Independent Counsel making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption if the Company objects to Indemnitee’s
request for indemnification under this Agreement.]
(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act honestly, in good faith and
in a manner
        -6-

--------------------------------------------------------------------------------



which he or she reasonably believed to be in the best interests of the Company
or, with respect to any criminal or administrative Proceeding that is enforced
by a monetary penalty, that Indemnitee had reasonable grounds to believe that
his or her conduct was unlawful.
(c)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith to the extent Indemnitee relied in good faith on
(i) the records or books of account of the Enterprise, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, (iii) the advice of legal counsel for
the Enterprise or its board of directors or counsel selected by any committee of
the board of directors or (iv) information or records given or reports made to
the Enterprise by an independent certified public accountant, an appraiser,
investment banker or other expert selected by the Enterprise or its board of
directors or any committee of the board of directors. The provisions of this
Section 10(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
(d)Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining Indemnitee’s right to indemnification under this
Agreement.
11.Remedies of Indemnitee.
(a)Subject to Section 11(e), in the event that (i) a determination is made
pursuant to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 or 11(d) of this Agreement, (iii) determination of
entitlement to indemnification is not timely made pursuant to Section 9 of this
Agreement, (iv) payment of indemnification that Indemnitee is entitled to
pursuant to this Agreement is not made within 30 days after receipt by the
Company of a written request therefor, or (v) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any Proceeding designed to deny, or to recover
from, Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of
competent jurisdiction of his or her entitlement to such indemnification and/or
advancement of Expenses. [Alternatively, Indemnitee, in his or her sole
discretion, may seek an award in arbitration with respect to his or her
entitlement to such indemnification or advancement of Expenses under this
Agreement, to be conducted by a single arbitrator pursuant to the then existing
National Arbitration Rules of the American Arbitration Association. Upon request
by Indemnitee, the Company shall participate in said arbitration and shall waive
its right to pursue any litigation relating to this Agreement or the subject
matter hereof in any court or tribunal (other than the arbitration proceeding).]
(The judicial [and arbitration] proceedings referenced in this Section 11(a)
shall be referred to hereinafter jointly as the “Enforcement Proceeding.”)
(b)Neither (i) the failure of the Company, its board of directors, any committee
or subgroup of the board of directors, Independent Counsel or stockholders to
have made a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders that Indemnitee has not met the applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct. In the event that a
determination shall have been made pursuant to Section 9 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 11 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of that adverse determination. In
        -7-

--------------------------------------------------------------------------------



any judicial proceeding or arbitration commenced pursuant to this Section 11,
the Company shall, to the fullest extent not prohibited by law, have the burden
of proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.
(c)To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 11 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. If a determination shall have been made pursuant to Section 9 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statements not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(d)To the extent not prohibited by law, the Company shall indemnify Indemnitee
against all Expenses that are incurred by Indemnitee in connection with any
action for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than 30 days, after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 7.
(e)Notwithstanding anything in this Agreement to the contrary, no determination
as to Indemnitee’s entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.
12.Contribution.
(a)Whether or not the indemnification provided in Sections 2, 3 and 5 hereof is
available, in respect of any threatened, pending or completed Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such a Proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such Proceeding without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
(b)Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction or events from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand,
        -8-

--------------------------------------------------------------------------------



and Indemnitee, on the other hand, in connection with the transaction or events
that resulted in such expenses, judgments, fines or settlement amounts, as well
as any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
(c)The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors, or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.
(d)To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.
13.Non-exclusivity. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s certificate of incorporation or bylaws, any agreement, a vote
of stockholders or a resolution of directors, insurance or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
certificate of incorporation and bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change, subject to the restrictions expressly set
forth herein or therein. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
14.Primary Responsibility.
(a) The Company acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided under
policies obtained by the Company (collectively, the “Secondary Indemnitors”).
The Company acknowledges that, as between the Company and the Secondary
Indemnitors, the Company is primarily responsible for amounts required to be
indemnified or advanced under the Company’s certificate of incorporation, bylaws
and/or this Agreement, and any obligation of the Secondary Indemnitors to
provide indemnification or advancement for the same amounts is secondary to
those Company obligations. The Company waives any right of contribution or
subrogation against the Secondary Indemnitors with respect to the
indemnification and advancement amounts for which the Company is primarily
responsible under this Section 14.
        -9-

--------------------------------------------------------------------------------



(b) In the event of any payment by the Secondary Indemnitors of amounts
otherwise required to be indemnified or advanced by the Company under the
Company’s certificate of incorporation or bylaws or this Agreement, the
Secondary Indemnitors shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee for indemnification or advancement of
Expenses under the Company’s certificate of incorporation or bylaws and/or this
Agreement or, to the extent such subrogation is unavailable and contribution is
found to be the applicable remedy, shall have a right of contribution with
respect to the amounts paid. The Secondary Indemnitors are express third-party
beneficiaries of the terms hereof.
(c) If any Secondary Indemnitor is or was a party or is threatened to be made a
party to or is otherwise involved in (including, without limitation, as a
witness or responding to discovery) any Proceeding, and such Secondary
Indemnitor’s involvement in the Proceeding arises from the Indemnitee’s
Corporate Status, or from such Secondary Indemnitor’s financial interest
(whether through equity, debt or otherwise) in or control or alleged control of
the Company or any Enterprise, then such Secondary Indemnitor shall be entitled
to all of the indemnification rights and remedies (including, without
limitation, the advancement of Expenses), and shall to the extent indemnified
hereunder undertake the obligations, of the Indemnitee under this Agreement to
the same extent as the Indemnitee. The Company and Indemnitee agree that the
Secondary Indemnitors are express third-party beneficiaries of the terms hereof.
Notwithstanding anything contained herein to the contrary, no Secondary
Indemnitor shall be entitled to indemnification or advancement of Expenses under
this Agreement to the extent such Secondary Indemnitor is involved in a
Proceeding solely in its capacity as a stockholder of, or as a result of its
financial interest in, the Company.
15.No Duplication of Payments. Subject to any subrogation rights set forth in
Section 14, the Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received payment for such amounts under any insurance policy, contract,
agreement or otherwise.
16.Insurance. The Company shall maintain an insurance policy or policies
providing liability insurance for directors and officers of the Company, and
Indemnitee shall be covered by such policy or policies to the same extent as the
most favorably-insured persons under such policy or policies in a comparable
position. The Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies, and the Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. In the event the aforementioned insurance policy or policies are
discontinued for any reason, or in the event of a consummation of an Acquisition
Transaction, the Company shall purchase, maintain and administer, or cause to be
purchased, maintained and administered, for a period of six years after such
discontinuance or Acquisition Transaction, as the case may be, insurance for the
benefit of the Indemnitee on a “run-off” basis, on such terms as the Company
then maintains in existence for its directors and officers, to the fullest
extent permitted by law, and the Company shall provide a copy of such policy to
the Indemnitee, provided, however, that in no event shall the Company be
required to expend an amount in excess of 300% of the annual amount paid by the
Company at the time of such discontinuance or Acquisition Transaction for such
insurance.
17.Deductible. If for any reason whatsoever, any directors’ and officers’
liability insurer asserts that the Indemnitee is subject to a deductible under
any existing or future directors’ and officers’ liability insurance purchased
and maintained by the Company for the benefit of the Indemnitee, the Company
shall pay the deductible for and on behalf of the Indemnitee.
18.Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee (other than with respect
        -10-

--------------------------------------------------------------------------------



to any Secondary Indemnitor), who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
19.Inducement to Indemnitee. The Company expressly confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed herein in
order to induce Indemnitee to serve as a director and/or officer of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
agreeing to serve in any such capacity. In consideration of the Company’s
agreement to discharge its obligations under this Agreement, Indemnitee agrees
to serve as a director or officer of the Company (as applicable) or, at the
request of the Company, as a director or officer of another Enterprise, for so
long as Indemnitee is duly elected, appointed, employed or provides services to
the Company, or until Indemnitee tenders his or her resignation or is removed
from such position. Indemnitee may at any time and for any reason resign from
such position.
20.Duration. This Agreement shall continue until and terminate upon the later of
(a) 10 years after the date on which Indemnitee last ceases to serve as a
director or officer of the Company or of any other Enterprise, as applicable;
(b) one year after the final termination of any Proceeding, including all
appeals in connection therewith; or (c) one year after the final termination of
any Enforcement Proceeding, including all appeals in connection therewith.
21.Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor as a result
of an Acquisition Transaction or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, executors and administrators. The Company shall require
and cause any successor (whether direct or indirect by Acquisition Transaction
or otherwise) to all or substantially all of the business or assets of the
Company, by written agreement, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
22.Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
23.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
certificate of incorporation and bylaws.
        -11-

--------------------------------------------------------------------------------



24.Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless in a writing executed by the parties hereto.
No amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.
25.Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail or otherwise delivered by hand,
messenger or courier service addressed:
(a)if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement, or at such other
address as Indemnitee shall have furnished to the Company; or
(b)if to the Company, to the attention of the General Counsel or then most
senior legal officer, Kraton Corporation, Legal Department, 15710 John F.
Kennedy Blvd., Suite 300, Houston, TX 77032[, or by electronic mail to [insert
email address]].
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, (iv) if sent via electronic mail,
upon confirmation of delivery when directed to the relevant electronic mail
address, if sent during normal business hours of the recipient, or if not sent
during normal business hours of the recipient, then on the recipient’s next
business day.
26.Applicable Law. This Agreement shall be governed by and construed exclusively
in accordance with the internal laws of the State of Delaware applicable therein
excluding that body of law relating to conflict of laws.
27.Independent Legal Advice. The Indemnitee acknowledges that he or she has been
advised to obtain independent legal advice with respect to entering into this
Agreement, that the Indemnitee has obtained such independent legal advice or has
expressly determined not to seek such advice, and that the Indemnitee is
entering into this Agreement with full knowledge of the contents of this
Agreement, of the Indemnitee’s own free will and with full capacity and
authority to do so.
28.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Facsimile or other
electronically-transmitted signatures shall be treated as originals and shall
bind the signatories to the terms of this Agreement.
29.Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
(Signature Page Follows)
        -12-

--------------------------------------------------------------------------------





        -13-


--------------------------------------------------------------------------------



The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.
KRATON CORPORATION
_______________________________________
Name:
Title:


INDEMNITEE


________________________________________
Name:
Title:


        
(Street address)
        
(City, Province/State and Postal Code/ZIP)




[Signature page to Kraton Corporation Indemnification Agreement]